___________

                                      No. 96-1523
                                      ___________

United States of America,                  *
                                           *
              Appellee,                    *
                                           * Appeal from the United States
     v.                                    * District Court for the
                                           * Western District of Missouri.
Rick Lyn Shaddon,                          *
                                           *       [UNPUBLISHED]
              Appellant.                   *
                                      ___________

                       Submitted:     November 21, 1996

                            Filed:    January 3, 1997
                                      ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Rick Lyn Shaddon appeals the 228-month sentence imposed by the
District Court1 following his guilty plea to conspiracy to distribute
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 846 (1994), use of
a firearm during a drug trafficking crime in violation of 18 U.S.C.
§ 924(c) (1994), and concomitant agreement to criminal forfeiture pursuant
to 21 U.S.C. § 853 (1994).        We affirm.


     We     conclude      Shaddon's    challenge    regarding     the     amount   of
methamphetamine he distributed is without merit, as he stipulated in his
plea agreement that he had distributed between three and ten kilograms of
methamphetamine and that the proper base offense level was 34.            See United
States    v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (defendant who
voluntarily    and   explicitly      acknowledges   that   a   specific   Sentencing
Guideline provision applies may not challenge




     1
     The Honorable Russell G. Clark, United States District Judge
for the Western District of Missouri.
its application on appeal).   We also conclude Shaddon's argument that the
District Court erred in denying his motion to suppress is not properly
before us because by entering an unconditional guilty plea he waived any
claim that the search and seizure violated the Fourth Amendment.        See
United States v. Jennings, 12 F.3d 836, 839 (8th Cir. 1994).


     Shaddon also argues the District Court erred in assessing a four-
level enhancement under U.S. Sentencing Guidelines Manual § 3B1.1(a) (1995)
(applicable when defendant was leader or organizer of criminal activity
that involved five or more participants).   In support of this argument, he
cites United States v. Miller, 91 F.3d 1160, 1164 (8th Cir. 1996) (holding
district court should not have applied four-level enhancement because there
was no evidence that defendant controlled his buyers in their resale of
methamphetamine).    Shaddon's reliance on Miller is misplaced, however,
because a four-level role enhancement is proper when a defendant organized
or led even one of the participants in a criminal activity involving five
or more participants.     See U.S. Sentencing Guidelines Manual § 3B1.1,
comment. (n.2) (1995); United States v. McMullen, 86 F.3d 135, 138 (8th
Cir. 1996).   At sentencing, Shaddon essentially conceded that he exercised
control over his codefendant wife, and he does not contest that five or
more participants were involved in the criminal activity.   Accordingly, we
conclude the District Court did not clearly err in assessing the section
3B1.1(a) enhancement.   See United States v. Smith, 62 F.3d 1073, 1079 (8th
Cir. 1995) (standard of review), cert. denied, 116 S. Ct. 826 (1996).


     The judgment of the District Court is affirmed.          We also deny
Shaddon's motion to provide grand jury documents.




                                    -2-
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-